Appeal by the defendant from an order of the County Court, Suffolk County (Braslow, J.), dated November 16, 2006, which denied his application to be resentenced pursuant to chapter 643 of the Laws of 2005.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.E, Ritter, Florio and Garni, JJ., concur.